Citation Nr: 0404889	
Decision Date: 02/20/04    Archive Date: 02/27/04

DOCKET NO.  03-13 342	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines




THE ISSUE

Entitlement to service connection for pulmonary tuberculosis.




ATTORNEY FOR THE BOARD

R. M. Panarella, Counsel






INTRODUCTION

The appellant is a veteran who had active service in the 
Philippine Scouts from May 1946 to February 1947.  This 
matter comes before the Board of Veterans' Appeals (Board) on 
appeal from an April 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Manila.

The record indicates an allegation that the veteran had 
guerrilla service prior to his service with the Philippine 
Scouts.  However, such service is not verified, and is not 
relevant to the issue on appeal as pulmonary tuberculosis is 
neither alleged nor shown to have been incurred during that 
time period.


FINDINGS OF FACT

1.  The veteran's pulmonary tuberculosis was not manifested 
in service or to a compensable degree within three years 
following his discharge from service.

2.  The record contains no competent evidence that relates 
the veteran's pulmonary tuberculosis to his period of 
recognized service.


CONCLUSION OF LAW

Service connection for pulmonary tuberculosis is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) became law.  The VCAA applies to all pending claims 
for VA benefits, and redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant of the information and evidence 
necessary to substantiate a claim for VA benefits.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. §§ 3.102, 
3.159 (2003).

VA must notify the appellant of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
information or evidence.  See 38 U.S.C. § 5103A; Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  VA must also make 
reasonable efforts to assist the appellant in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A.  

In the present case, the veteran was informed of the evidence 
needed to substantiate his claim by an October 2001 letter 
from the RO, the April 2002 rating decision, and the March 
2003 Statement of the Case.  In these documents, the veteran 
was informed of the basis for the denial of his claim, of the 
type of evidence that he needed to submit to substantiate his 
claim, and of all regulations pertinent to his claim.  The 
October 2001 letter was issued prior to RO adjudication of 
the claim and specifically advised him of the provisions of 
the VCAA, including which evidence and information was his 
responsibility, and which evidence would be obtained by the 
RO.  

While the October 2001 letter advised the veteran to submit 
evidence within 60 days, he was also informed that evidence 
received within one year would be considered.  In fact, 
everything he has submitted to date has been accepted for the 
record and considered.  Under the Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 701, 117 Stat. 2651, (Dec. 16, 
2003) (to be codified 38 U.S.C. § __), the Board may proceed 
with appellate review.  The Board finds that these various 
documents and letters provided to the veteran satisfy the 
notice requirements of the VCAA.  He is not prejudiced by any 
technical notice deficiency, and a remand to correct any such 
deficiency would serve no useful purpose.  See Conway v. 
Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004).  

As to the duty to assist, the RO considered service medical 
records, Philippine Army records, numerous private medical 
records, and lay statements.  The veteran did not request a 
personal hearing.  In claims for disability compensation the 
VCAA requires that VA provide medical examinations or obtain 
medical opinions when necessary for an adequate decision.  A 
medical examination or medical opinion is deemed to be 
necessary if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim, but includes competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of disability, establishes that the veteran suffered 
an event, injury, or disease in service, or has a disease or 
symptoms of a disease manifest during an applicable 
presumptive period, and indicates the claimed disability or 
symptoms may be associated with the established event, 
injury, or disease.  See 38 C.F.R § 3.159(c)(4). 

A recent opinion of the U.S. Court of Appeals for the Federal 
Circuit upheld the statutory provision that requires VA to 
obtain a medical examination or opinion only when the record 
indicates that the disability may be related to active 
service but does not contain sufficient medical evidence to 
make a decision on the claim.  In other words, the appellant 
is required to show some causal connection between the death 
or disability and military service.  See Wells v. Principi, 
326 F.3d 1381 (2003).  Although a VA medical opinion was not 
obtained in this case, the probative evidence of record does 
not show the veteran sustained an event, disease, or injury 
that is related to his period of service.  For this reason, 
the Board finds a VA medical opinion is not necessary for an 
adequate decision.  Consequently, the RO has fulfilled its 
duty to assist the veteran and no further action is necessary 
to comply with the VCAA.  

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.  Generally, to prove service connection, a 
claimant must submit (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances 
lay testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999).  Where 
the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  This burden 
typically cannot be met by lay testimony because lay persons 
are not competent to offer medical opinions.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

The mere fact of an in-service injury is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no evidence of a chronic condition during service, 
or an applicable presumption period, then a showing of 
continuity of symptomatology after service is required to 
support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a 
chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  See Savage 
v. Gober, 10 Vet. App. 488, 495-498 (1997).  If service 
connection is established by continuity of symptomatology, 
there must be medical evidence that relates a current 
condition to that symptomatology.  Id.  

Service connection may also be granted for certain chronic 
diseases, including bronchiectasis, if manifest to a degree 
of 10 percent or more within one year of separation from 
active service.  Active tuberculosis may be presumed to be 
service connected if manifest to a degree of 10 percent or 
more within three years of service.  38 C.F.R. § 3.307.  For 
pulmonary tuberculosis shown by x-ray in active service, x-
ray evidence alone may be adequate for a grant of direct 
service connection for pulmonary tuberculosis.  38 C.F.R. 
§ 3.370.  However, a diagnosis of active pulmonary 
tuberculosis by private physicians on the basis of their 
examination, observation, or treatment will not be accepted 
to show the disease was initially manifested after discharge 
from active service (during the presumptive period), unless 
confirmed by acceptable clinical, x-ray or laboratory 
studies, or by findings of active tuberculosis based upon 
acceptable hospital observation or treatment.  38 C.F.R. 
§ 3.374.

The veteran claims that he became ill and was hospitalized 
with chest ailments during his period of service.  The 
service medical records include a discharge examination that 
noted bilateral moist rales of the lungs.  A chest x-ray was 
reported to be negative.  Medical records from the veteran's 
subsequent service with the Philippine Army include 
laboratory findings of blood and sputum samples in 1953 and 
1954.  On discharge examination from that service the 
diagnosis was pulmonary tuberculosis, chronic, minimal, 
bilateral.

Private medical records show that the veteran was followed 
for pulmonary complaints from November 1950 through April 
1978.  The records include an early diagnosis of 
bronchiectasis, but no finding of pulmonary tuberculosis.  
Private hospital records show that the veteran was admitted 
in April 1953 with complaints of productive cough and chest 
and back pain for the past eight months.  The veteran 
reported that pulmonary tuberculosis had been diagnosed 
earlier that year.  The hospitalization diagnosis was 
pulmonary tuberculosis, chronic, minimal bilateral.

Additional private medical reports from 1958 through 1976 
continued to report pulmonary tuberculosis, confirmed by x-
ray.  A radiology report dated in July 1968 was suggestive of 
pulmonary tuberculosis, minimal right, moderately advanced 
left; probably arrested 12 years.  A chest x-ray in January 
1972 found pulmonary tuberculosis, moderately advanced, 
bilateral.  An April 1976 private medical record diagnosed 
the veteran with pulmonary tuberculosis, minimal right, 
moderately advanced left, inactive 20 years, based upon chest 
x-ray and blood and sputum samples.  

In January 1999 and January 2003, the veteran submitted 
affidavits from former comrades.  These men stated that the 
veteran had served as a guerrilla prior to his recognized 
service and that he had had several physical maladies during 
that time period.  They believed that the veteran's current 
disabilities were the result of his service during World War 
II.  The veteran also submitted an affidavit in which he 
wrote that he had an illness during his guerrilla service for 
which he did not seek medical care.  Thereafter, he served as 
a Philippine Scout from May 1946 to February 1947.  In April 
1952, he received medical treatment while serving with the 
Philippine Armed Forces.  He has since been treated for 
pulmonary tuberculosis.  

Private medical records dated September 1998 through May 2000 
include diagnoses of minimal Koch's infection, pulmonary 
emphysema, atherosclerotic aorta, pulmonary tuberculosis, and 
peptic ulcer disease.  A January 2002 report from a private 
physician stated that the veteran had undergone treatment for 
the recurrence of pulmonary tuberculosis.  The physician had 
previously treated the veteran in February 2000 and December 
2001.  In a June 2002 letter from another private physician, 
he confirmed that the veteran was currently being treated for 
pulmonary tuberculosis.  He also stated that the veteran had 
been treated several times from 1953 to 2001.  Radiology 
reports confirmed that the veteran continued to have the 
disease in January and February 2003.

The Board finds that a preponderance of the evidence is 
against service connection for pulmonary tuberculosis.  As an 
initial matter, the disease may not be presumed to be service 
connected because it was not manifested to a compensable 
degree within three years of discharge from service.  The 
chest x-ray at the time of the veteran's discharge from 
service was negative.  Thereafter, based on the record, the 
veteran did not develop pulmonary tuberculosis until 
approximately 1953, about six years following his separation 
from service in February 1947.  The records do reflect an 
earlier diagnosis of bronchiectasis; however, that disease 
was not manifested within one year of service discharge.  
Regarding lay statements to the effect that the veteran some 
undiagnosed illness during a prior unverified period of 
guerilla service, as it is not alleged that there are any X-
rays or medical records from such period of service, and as 
laypersons are not competent to establish a medical diagnosis 
by their own opinion, further development of that aspect 
could not possibly produce fruitful results, and would be 
pointless.

The record does not contain any competent (medical) evidence 
that relates the veteran's diagnosis of pulmonary 
tuberculosis to his period of recognized service.  Both the 
veteran's statements and the cumulative medical evidence 
confirm that he developed the disease during his 
(nonqualifying) service with the Philippine Army.  In the 
absence of any relationship between the veteran's current 
pulmonary tuberculosis and his period of active duty, service 
connection must be denied.





ORDER

Service connection for pulmonary tuberculosis is denied.



____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



